                   IN THE UNITED STATES DISTRICT COURT                 FILED
                       FOR THE DISTRICT OF MONTANA                       FEB 1 t: 2019
                             HELENA DIVISION



  STATE OF MONTANA,
                                                       CV 16--35-H-DLC
                            Plaintiff,
  vs.
                                                        ORDER
  TALEN MONTANA, LLC, a
  Delaware Limited Liability Company,
  f/k/a PPL CORPORATION, d/b/a
  NorthWestern Energy, a Delaware
  Corporation,

                         Defendants.

        NorthWestern Corporation and Talen (together Defendants) move the Court

to join the United States as a necessary party under Federal Rule of Civil

Procedure 19.     (Doc. 192, 197).       The State of Montana opposes this motion.

(Doc. 198).     The Court has read the parties briefs and conducted a lengthy hearing

on February 8, 2019.

        In reaching its decision, the Court has an interest not only in arriving at the

right conclusion as a matter of law, but also in guiding this litigation efficiently.

See Fed. R. Civ. P. 1.    To the extent that the United States has an interest in this

case, the Court wants that interest developed sooner rather than later.     For the

reasons explained more fully below, the Court will grant the motion.        Because the

                                             -1-
parties are familiar with the facts of this case, they will only be stated as necessary

to understand this Court's Order.

                                      ANALYSIS

      Under Rule 19(a)(l), a party is necessary, andjoinder is required, if: (1) "in

that [party's] absence, the court cannot accord complete relief among existing

parties"; or (2) a party has an interest in the action and resolving the action in its

absence may as a practical matter impair or impede that party's ability to protect

that interest; or (3) if a party has an interest in the action and resolving the action in

its absence creates a substantial risk that failure to join the party may leave an

existing party subject to inconsistent obligations because of that interest. Fed. R.

Civ. P. 19(a)(l); Salt River Project Agr. Imp. & Power Dist. v. Lee, 672 F.3d 1176,

1179 (9th Cir. 2012).

      Federal Rule 19 contemplates "entertaining the broadest possible scope of

action consistent with fairness to the parties; joinder of claims, parties and

remedies is strongly encouraged." United Mine Workers ofAm. v. Gibbs, 383

U.S. 715, 724 n.10 (1966). "Further, a court must protect the interests of the

parties not before it to avoid possible prejudicial effect; failure of a court to protect

those interests by joinder may amount to a violation of due process." R. J.

Williams Co. v. Fort BelknapHous. Auth., 92 F.R.D. 17, 21 (D. Mont. 1981).

      Defendants argue that joinder of the United States is necessary under each of
                                           -2-
Rule 19's disjunctive requirements. Because this Court agrees that the United

States has an interest in the litigation that runs a substantial risk of subjecting

Defendants to incurring double or otherwise inconsistent obligations, the Court

will not address Defendants' other arguments.

   I.      The United States Has a Legally Protected Interest in the Litigation

        Rule 19 requires that a purported necessary party have a legally protected

interest in the pending litigation. Cachil Dehe Band of Wintun Indians ofthe

Colusa Indian Cmty. v. California, 547 F.3d 962,970 (9th Cir. 2008). "This

interest must be more than a financial stake, and more than speculation about a

future event." Makah Indian Tribe v. Verity, 910 F.2d 555, 558 (9th Cir. 1990)

(internal citations omitted). However, the interest itself need "merely be a

'claim'-that is, 'O]ust adjudication of claims requires that courts protect a party's

right to be heard and to participate in adjudication of a claimed interest, even if the

dispute is ultimately resolved to the detriment of that party."' White v. Univ. of

Calif., 765 F.3d 1010, 1029-30 (9th Cir. 2014) (quoting Shermoen v. United

States, 982 F.2d 1312, 1317 (9th Cir. 1992)). A legally sufficient claim is one

that is "nonfrivolous." Id. at 1030.

        In Makah Indian Tribe, the Ninth Circuit found that a court's decision that

would effectively reallocate a fixed or limited resource required the participation of

absent neighboring tribes. 910 F.2d at 558. There, the Makah Tribe challenged
                                          -3-
"federal regulation allocat[ing] the ocean harvest of migrating Columbia River

salmon" where the regulation set lower harvest levels than those protected by

treaty. Id. at 556. The Makah Tribe, one of twenty-three tribes covered by the

treaty, challenged that the quotas imposed by regulation were unfair and violated

their treaty rights. Id. at 557. Because the district court determined that the tribe

was primarily seeking to reallocate harvest quotas, the district court sua sponte

determined that the absent tribes were "necessary" parties and dismissed the suit.

Id. The Tribe appealed, arguing that they only sought to enforce their own treaty

rights and to increase the overall harvest quotas, and therefore their claims would

not negatively impact any other tribe's interest. Id. However, the Ninth Circuit

sided with the lower court. Id. at 559. The court reasoned that because the

subject matter of the litigation was the allocation of salmon-which is a limited

resource-any decision with regard to the Tribe would necessarily reduce the

salmon available to other tribes. Id. Further, the court determined that those

interests were not adequately protected by the federal government to the extent

"those interests conflict among themselves." Id.

      Here, Defendants argue that the United States has an interest in the outcome

of this litigation because it asserts ownership and has charged rent to NorthWestern

for its use of land that may be determined to be owned by the State in the course of

litigation. Defendants argue that the United States has asserted this interest in
                                         -4-
multiple ways, including participating as an amicus before the United States

Supreme Court.

       The State of Montana asserts that the only interest the United States has

expressed in this litigation is the interest in advocating for a particular legal test

and observes that the United States has not sought to enter this litigation as a party

at any time during the now-sixteen years that this case has been pending. Further,

the State contends that it does not seek conflicting title to any federal land, and the

only question is whether various segments of the river were navigable at statehood.

(Doc. 204 at 10 13 n.5 (stating that because the sole issue during this stage of

litigation is whether certain segments of land passed to the State of Montana at

statehood under the equal footing doctrine "there is no dispute between Montana

and the United States[.]").) And, because the State plans to cooperate with the

federal government in answering this question, it posits that there is no conflict of

interest that would require the United States to join in the fray. 1

       This final argument is not persuasive. While it is true that there is no

dispute over the proper legal standard, nor is there dispute over the outcome for

purpose of title in the event certain segments of waters are determined to be


       1
          This order is not intended to preclude cooperation between the State and the federal
government; in fact, cooperation is encouraged. The Court can envision a situation where
conflicting claims are identified, and written disclaimers negotiated and executed, leading to the
stipulated dismissal of the federal government.
                                               -5-
navigable, the question of navigability is a question of fact and the consequences

of that question will determine which of two sovereigns may charge rent to

NorthWestern for its use, enjoyment, and occupancy of that land. Here, as in

Makah Indian Tribe, the United States has an interest in this litigation because the

result will have the practical effect of allocating a fixed resource-title to land-

between two sovereigns.

      While the Ninth Circuit cautions that a "mere financial stake" in the

outcome of litigation is not a sufficient interest to render a particular party

"necessary," the interest here is greater-the United States has an interest in the

rent that follows as a right of holding title to land, accompanied by the right to

issue permits and regulate NorthWestem' s use of various hydroelectric facilities.

      While the State is correct that the Ninth Circuit instructs that a party's

awareness of litigation and demonstrated lack of interest over a period of time is

sufficient indication that the party has not "claimed" an interest in the subject

matter of litigation, United States v. Bowen, 172 F .3d 682, 689 (9th Cir. 1999), and

would be dispositive of the question here, such is not the case. The United States

has claimed an interest in this litigation by participating as an amicus before the

United States Supreme Court. While the State asserts that the interest pursued

was legal in nature and unrelated to the factual question at hand, it stands to reason

that the United States had an interest in the legal test because of the impact that test
                                          -6-
would have on its holdings as a landowner. Amicus Br. of United States, PPL

Montana, LLC v. State ofMontana, 2011 WL 394 7562, * 1 (2011) ("The United

States has a significant interest in the resolution of [the legal] question," because

"[t]he federal government owns riparian land throughout the Nation, including

along the three rivers whose navigability is at issue in this case").

         Despite the State's argument that it does not claim title to federal land and

plans to "cooperate" with the federal government to determine the true title holder,

this does not adequately diminish the interest that the United States has in the

outcome of this litigation. As noted in White, the interest protected by Rule 19 is

the interest in participating in the process. The question of navigability at trial is

part of that adversarial process. If the United States is not present for that

process, its interests will not be served.

   II.      The Failure to Join the United States Subjects Defendants to a
            Substantial Risk of Incurring an Inconsistent Obligation

         The State never argues that the Court's determination does not create the

potential for an inconsistent obligation. It would have trouble doing so, as the

inconsistent obligation arises under the equal footing doctrine. Under the equal

footing doctrine, a state gains title to those waters which were navigable at the time

of statehood, under a segment by segment analysis. PPL Montana, LLC v.

Montana, 565 U.S. 576, 591 (2012). Because the United States was the original

                                             -7-
landowner prior to statehood, land at issue here is either owned by the State or the

federal government, but it cannot be held by both. 2

       Rather, the State of Montana seems to challenge that joinder is not required

at this step because the risk of an inconsistent obligation is not "substantial."

Specifically, the State argues: (1) it is not challenging federal title; (2) it plans to

cooperate with the federal government to determine whether certain segments of

the river were navigable at statehood; (3) the conflict, to the extent there is one, is

"vague and indefinite"; and (4) the Court should not prematurely determine that

the United States is a "necessary party" in the absence conflicting claims where

there are procedural mechanisms to handle such conflict if and when it arises.

The Court will take these arguments in tum.

       The State's argument that it is not challenging federal title is a distinction

without a difference. The question is whether the waters were navigable.

Where there is room for disagreement on this point, the State's assertion of

navigability has title consequences that may impact the United State's holdings.

This argument is not well taken.

       Second, the State's claim that it plans to cooperate with the federal



       2
          At oral argument, it was suggested that riparian landowners in the area may also have
conflicting interests with the State. However, their interests are not at stake in this litigation
because they are not charging NorthWestern any rent. Thus, the interests of any riparian owners
are immaterial to this analysis.
                                               -8-
government is a compelling justification that the risk of conflict may not be

"substantial," however its subsequent acknowledgment that the United States could

become a necessary party in the future implicitly recognizes its potential. The

question for the Court is whether the risk of conflict warrants the participation of

the United States in a formal capacity, sooner rather than later. This leads to the

State's third argument, that the risk is not significant, because if it were,

Defendants would have pointed to "actual evidence" of a conflict instead of "vague

and indefinite assertions." But this argument cuts both ways. Defendants claim

they are unable to specifically identify competing claims of navigability because

the State has not yet disclosed which segments of the river it believes were

navigable at statehood. While the Court appreciates the State's argument that the

extent of conflict may be "much ado about very little," the Court must do its best to

ascertain the extent of conflicting claims with the information it has before it. On

this point, the Court is persuaded by Talen's contention at oral argument that the

grounds under the hydroelectric dams are likely to be at issue and finds this to be

sufficient evidence of a "substantial risk" of inconsistent obligations in the event

the United States is absent from the litigation.

      The State's final point has some appeal. This Court could wait until

discovery presents actual evidence that there are competing claims for title to add

the United States as a "necessary" party. The State further observes that in the
                                        -9-
event such a conflict arises, both sovereigns would have the opportunity to

disclaim any land at issue. Defendants respond that waiting for an "actual

conflict" is not required of Rule 19 and adding the United States later runs the risk

of further delaying this litigation.

      Having considered this question at length, the Court concludes that the risk

of competing claims warrants the addition of the United States as a party defendant

at the earliest possible time. This case has been pending for 16 years. In the

interests promoting a "just, [and] speedy" resolution, the Court believes a small

delay now is preferable to the potential for protracted delays that will arise in the

event that the United States becomes a necessary party after significant discovery

has taken place.

      Therefore, the Court will require the State to amend its pleadings and name

the United States as a party defendant under the Federal Quiet Title Act. 28

U.S.C. § 2409(a) (2018). In the event that the United States does not believe it

has an interest in the claims before the Court, it can move to dismiss itself at the

appropriate time.

      Accordingly, IT IS ORDERED that Defendant NorthWestern Corporation's

Motion for Joinder of Necessary Party Under Fed. R. Civ. P. 19 (Doc. 192) is

GRANTED.

      IT IS FURTHER ORDERED that the State of Montana is required to
                               -10-
Amend its Pleading to name the United States as a party defendant under the

Federal Quiet Title Act.   The State will have 60 days to do so.

      DATED this tz-#iday of February, 2019.




                                           Dana L. Christensen, Chief Judge
                                           United States District Court




                                        -11-
